Citation Nr: 1230229	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  08-36 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for stricture of the rectum claimed as residuals of a VA prostate examination.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel






INTRODUCTION

The Veteran served on active duty from September 1965 to December 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

A review of the claims file shows that additional development is required prior to the Board's adjudication of the Veteran's claim. 

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service-connected.  For purposes of this section, a disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability was:  (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in a veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2011).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  See 38 C.F.R. § 3.361(d)(1).  Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

Pursuant to the language of the aforementioned law and regulation, section 1151 claims for additional disability are treated similarly to claims for service connection. See Jones v. West, 12 Vet. App. 383 (1999); Boggs v. West, 11 Vet. App. 334 (1998).  Hence, to establish entitlement, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of incurrence or aggravation of an injury as the result of hospitalization, medical or surgical treatment; and (3) medical evidence of a nexus between that asserted injury or disease and the current disability. 

The Veteran claims that he has stricture of the rectum as a result of a prostate examination that was performed on June 22, 2006.  

A review of the Veteran's VA treatment records indicate that he complained of rectal pain, which he attributes to his last digital rectal examination (DRE).  Specifically, a June 2007 treatment record documents the Veteran's complaints of rectal pain.  He reported that he has experienced the rectal pain since his June 2006 DRE.  He indicated that he had been using ice cold compresses to his anus, as well as Preparation H and tucks.  However, he still experienced great pain.

An October 2007 VA medical opinion was obtained with respect to the Veteran's claimed rectal discomfort.  The physician who provided the opinion opined:

"I reviewed all the records that were in the c-file.  The Veteran did have several rectal exams and prostate exams conducted at the Tampa VA Medical Center.  These all were done appropriately and I saw no evidence of carelessness, negligence, lack of proper skill, error in judgment or similar fault on the part of the VA."

Unfortunately, this opinion is inadequate for rating purposes.  Indeed, while the physician opined that he saw no evidence from the record of carelessness, negligence, lack of proper skill, error in judgment, on the part of VA, he did not provide a rationale for the conclusions.  Furthermore, there was no opinion regarding whether or not any current disability was a reasonably foreseeable consequence of the care or treatment provided.  Notably, the Veteran is competent to say that he has experienced rectal pain since his June 2006 DRE.

Additionally, the Board finds that another examination is required, as opposed to merely obtaining an addendum to the previous opinion.  The reason for this is that, even if the examiner answers either of the above questions in the affirmative, an allowance of the benefit sought on appeal would only be appropriate if additional disability is shown to have resulted from the June 2006 DRE.  At present, the record does not objectively establish current disability. 

For these reasons, an examination and new medical opinion must be obtained that clarifies whether it is at least as likely as not the Veteran has current disability that was attributable to the DRE and, if so, whether this was due to either carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in furnishing such care or treatment or, alternatively, was not a reasonably foreseeable consequence of the care or treatment provided.

Finally, any ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Virtual VA has been reviewed and no additional records have been uploaded.

Accordingly, the case is REMANDED for the following:

1. The RO should secure for the record copies of the complete clinical records of all VA evaluations and/treatment the Veteran has received for any rectal disability from November 2008 to the present.

2. The RO should then arrange for the Veteran to be examined by an appropriate physician who must obtain a complete, pertinent history from the Veteran (to include eliciting from him his allegations as to what specific disability/additional disability, i.e., pathology, symptoms, impairment, he believes have resulted from VA treatment, review his claims file (including this remand), and provide opinions responding to the following:

(a) At any time since he filed his claim in June 2007, has the Veteran had any chronic additional disability due to the VA DRE conducted on June 22, 2006, that is not a natural consequence of the procedure?  Please identify the additional disability (by pathology and associated impairment of function).  The explanation of rationale for this opinion should address all pathology and functional impairment the Veteran seeks to have compensated under § 1151.

(b) For any (and each) additional disability entity identified as resulting from (or aggravated by) the June 22, 2006 DRE, please indicate whether any fault (negligence, etc.) in the treatment provided by VA was an etiological factor, and whether or not the disability/additional disability was an unforseen consequence of the VA treatment?   Please provide comment on the overall standard of care provided.

3. The RO should then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


						(CONTINUED ON NEXT PAGE)



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


